            Case 5:19-cv-00764-DAE Document 1 Filed 06/29/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOSHUA GARCIA.                                   §
                                                 §
       Plaintiff,                                §
                                                 §
V.                                               §    CIVIL ACTION NO. 5:19-cv-764
                                                 §
SANDBOX TRANSPORTATION, LLC                      §       JURY TRIAL DEMANDED
                                                 §
       Defendant.                                §
                                                 §
                                                 §
                                                 §
                                                 §

                                          COMPLAINT

       1.      Plaintiff Joshua Garcia brings this suit under the Fair Labor Standards Act

(“FLSA”) to recover overtime wages owed to him by his former employer, Sandbox

Transportation, LLC. See 29 U.S.C. §§ 207(a)(1), 216(b).

                                        JURISDICTION

       2.       The Court has jurisdiction because Plaintiff asserts a claim for overtime pay under

a federal statute, the FLSA.

                                             VENUE

       3.      Venue is proper in this District and Division because Plaintiff worked for

Defendant in and around Kennedy, Texas, which is located in Karnes County.

                                            PARTIES

       4.      Plaintiff is an individual residing in Texas.

       5.      Defendant is a Texas-based limited liability company.

       6.      Defendant may be served through its registered agent for service, CT Corporation

System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.
             Case 5:19-cv-00764-DAE Document 1 Filed 06/29/19 Page 2 of 4



                                            COVERAGE

        7.      At all times relevant, Defendant employed two or more employees and had annual

revenue of at least $500,000.

        8.      At all times relevant, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce.

        9.      At all times relevant, Defendant had employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce.

        10.     At all times relevant, Defendant was an “employer” and Plaintiff was an

“employee” as those terms are defined and interpreted under the FLSA.

        11.     Defendant     and   Plaintiff   had    an   employer-employee       relationship   from

approximately January 10, 2017 to June 24, 2018.1

                                    VIOLATION OF THE FLSA

        12.     At all times relevant, Plaintiff’s primary duty was to perform nonexempt work for

Defendant.

        13.     Plaintiff frequently worked more than 40 hours per week while employed by

Defendant. Plaintiff customarily and regularly worked more than 80 hours a week for Defendant.

        14.     Defendant paid Plaintiff either an hourly rate or a day rate (typically $300.00 per

day) without any additional compensation for the overtime hours—i.e., the hours over 40—he

worked each week.

        15.     Defendant failed to pay an overtime premium for each overtime hour Plaintiff

worked for Defendant.



1
 The timeframes listed are merely estimates. Defendant’s payroll records will likely provide more precise
dates of employment.

                                                   2
           Case 5:19-cv-00764-DAE Document 1 Filed 06/29/19 Page 3 of 4



       16.     Defendant owes Plaintiff 1.5 times his regular rate of pay for each overtime hour

he worked for Defendant during the three year-period immediately preceding the filing of this

lawsuit.

       17.     Defendant owes Plaintiff liquidated damages in the same amount as the overtime

wages it owes him.

       18.     Defendant is also responsible for paying Plaintiff’s attorneys’ fees and costs

associated with prosecuting this lawsuit.

       19.     Plaintiff did not perform work that qualifies as a Driver, Driver’s Helper, Mechanic,

or Loader (as those terms are defined by applicable regulations and interpreted under applicable

case law) during his employment relationship with Defendant. As such, the FLSA’s Motor Carrier

Act exemption does not apply to Plaintiff.

       20.     Pleading in the alternative, to the extent that Plaintiff’s work is defined as that of a

Driver, Driver’s Helper, Mechanic, or Loader, Plaintiff is still entitled to overtime pay under the

FLSA because he performed qualifying work on motor vehicles with a Gross Vehicle Weight

Rating of 10,000 pounds or less, on a regular and recurring basis. As such, Plaintiff meets the

“small vehicle” exception to the Motor Carrier Act exemption, as set forth in the SAFETEA-LU

Technical Corrections Act of 2008.

                                       WILLFUL VIOLATION

       21.     Defendant willfully violated the FLSA. Defendant either knew it should pay

Plaintiffs 1.5 times his regular rate of pay for each overtime hour worked or Defendant recklessly

disregarded its obligation to do so.

                                  JURY TRIAL DEMANDED

       22.     Plaintiff demands a jury trial on all liability and damages issues.



                                                  3
         Case 5:19-cv-00764-DAE Document 1 Filed 06/29/19 Page 4 of 4



                                      PRAYER FOR RELIEF

       Plaintiff requests a judgment against Defendant Sandbox Transportation, LLC for the

following:

             a. Unpaid overtime wages;

             b. Liquidated damages in the same amount as the overtime wages;

             c. Prejudgment interest;

             d. Attorneys’ fees and costs incurred in prosecuting this lawsuit;

             e. Post-judgment interest on all amounts awarded at the highest rate allowable by law;

                and

             f. All other relief the Court finds proper, whether at law or in equity.


                                                         Respectfully submitted,

                                                         THE CLIFFORD LAW FIRM, PLLC


                                                 By:     s/ Dennis A. Clifford
                                                         Dennis A. Clifford
                                                         Tex. Bar No. 24050431
                                                         S.D. Tex. No. 611330
                                                         712 Main Street, Suite 900
                                                         Houston, TX 77002
                                                         713-999-1833 – Telephone
                                                         866-232-0999 – Facsimile
                                                         dennis@cliffordemploymentlaw.com

                                                         ATTORNEY-IN-CHARGE FOR PLAINTIFF




                                                  4
